Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kory Christensen on 02/02/21.

The application has been amended as follows: 

Claims 12 and 23 had been canceled. 

Claim 1, line 26 after “wherein” -- “the” -- has been inserted.
Claim 3, line 5 after “by transmitting” -- “the” -- has been inserted.
Claim 6, line 2 after “transmission of” -- “the” -- has been replaced with -- a --.
Claim 7, line 2 after “target in” -- “the” -- has been inserted.
Claim 7, line 3 after “form” -- “the” -- has been inserted.

Claim 8, line 2 after “target in” -- “the” -- has been inserted.
Claim 8, line 6 after “beams in” -- “at least three ultrasound propagation direction” -- has been replaced with -- at least three ultrasound propagation directions --.
Claim 11, line 2 after “calculating” -- “the” -- has been inserted.
Claim 13, line 1 after “method of” -- “12” -- has been replaced with -- 1 --.
Claim 13, line 2 after “calculating” -- “the” -- has been inserted.
Claim 14, line 7 after “unit,” -- “the” -- has been inserted.
Claim 14, line 8 after “determining” -- “the” -- has been inserted.
Claim 14, line 10 after “adjusting” -- “the” -- has been inserted.
Claim 15, line 35 after “to obtain” -- “the” -- has been inserted.
Claim 18, line 4 after “, transmitting”, “a” has been replace with -- “the” --.
Claim 18, line 5 after “comprises transmitting”, “a” has been replace with -- “the” --.
Claim 18, line 8 after “by transmitting” -- “the” -- has been inserted.
Claim 24, line 1 after “method of” -- “23” -- has been replaced with -- 15 --.
Claim 24, line 2 after “calculating” -- “the” -- has been inserted.
Claim 25, line 7 after “unit,” -- “the” -- has been inserted.
Claim 25, line 8 after “determining” -- “the” -- has been inserted.
Claim 25, line 10 after “adjusting” -- “the” -- has been inserted.
Claim 26, line 24 after “signal, and” -- “the” -- has been inserted.
Claim 27, line 5 after “by transmitting” -- “the” -- has been inserted.
Claim 31, line 4 after “target in” -- “the” -- has been inserted.

Claim 33, line 6 after “points in” -- “the” -- has been inserted.
Claim 35, line 5 after “adjusts” -- “the” -- has been inserted.
Claim 35, line 6 after “determines” -- “the” -- has been inserted.
Claim 35, line 7 after “adjusts” -- “the” -- has been inserted.
Claim 36, line 5 after “acquired at” -- “the” -- has been replaced with -- a --.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome prior art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793